DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
US2016/0036037 to Rhodes et al. (“Rhodes”)
H. Xie et al., Investigation on polyethylene-supported and nano-SiO2 doped poly(methyl methacrylate-co-butyl acrylate) based gel polymer electrolyte for high voltage lithium ion battery, Electrochimica Acta, Volume 127, 2014, Pages 327-333 (“XIE”).
US2015/0325882 to Yushin et al. (“YUSHIN”)
US2018/0090751 to Xu et al. (“XU”)
US2009/0311587 to Best et al. (“BEST”)
US2017/0250442A1 to Maranas et al. (cited by Applicant) discloses nanofillers for solid polymer electrolytes (abstract).
N. Zebardastan et al., Novel poly(vinylidene fluoride-co-hexafluoro propylene)/polyethylene oxide based gel polymer electrolyte containing fumed silica (SiO2) nanofiller for high performance dye-sensitized solar cell, Electrochimica Acta, Volume 220, 2016, Pages 573-580
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 4, 10, and 12 each recite the term “textile-like” rendering the claims indefinite. The term “textile-like” in claims 1, 3, 4, 10, and 12 is a relative term which renders the claim indefinite. The term “textile-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All claims dependent therefrom are similarly indefinite. Appropriate correction and clarification of the claim language is respectfully required. 
	Claim 5 recites in part “amorphous and/or crystalline/nanocrystalline silicon and/or doped amorphous and/or crystalline/nanocrystalline silicon fibers” rendering the claims indefinite because it is unclear if “crystalline/nanocrystalline” requires the claimed silicon or doped silicon to be nanocrystalline. Appropriate correction and clarification of the claim language is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over RHODES in view of XIE.

	Regarding Claim 1, RHODES discloses a flexible energy storage system, comprising: an electrospun, textile-like, weaved assembly (abstract, method of forming lithium ion battery by electrospinning including spinning an anode, cathode, and separator layer; ¶31 spinning may be conducted to form a predetermined pattern of spun fiber, i.e. a weaved assembly structure as claimed) that comprises: a flexible cathode (abstract, electrospun S cathode); a flexible anode (abstract, electrospun Si anode); and an electrolyte (¶40).
	The electrolyte layer of RHODES comprises a liquid electrolyte that permeates an electrospun separator layer (¶40). The separator comprises a base polymer such as PVDF or PTFE (¶29) and may comprise filler additives to improve thermal and mechanical properties such as BaTiO3 and/or Al2O3 (¶29).
	RHODES is silent with respect to the electrolyte comprising a flexible gel polymer; and a nanostructured filler.
	XIE discloses gel polymer electrolyte (abstract) that is inherently flexible, comprises a nanostructured filler (abstract, nano-SiO2 dopant), and provides improved stability with respect to liquid electrolytes offering a desirable alternative to liquid electrolyte for high voltage lithium ion battery use (introduction section, ¶3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified RHODES to comprise the electrolyte of XIE resulting in the claimed invention wherein the electrolyte comprises a flexible gel polymer; and a nanostructured filler. The motivation for doing so would have been to provide an electrolyte of improved stability more suitable for high voltage applications as taught by XIE.
	Regarding Claim 2, RHODES further discloses the system of claim 1, wherein each of the cathode, anode and electrolyte is in the form of an electrospun yarn (abstract, ¶28-30, each of anode, cathode, and electrolyte separator are electrospun yarns).  
	Regarding Claim 3, RHODES further discloses the system of claim 1, wherein the electrospun, textile-like, weaved assembly comprises: an anode active material; the electrolyte having a layered configuration, comprising a doped oxide and/or a doped non-oxide filler; and a cathode active material (as discussed above).  
	With respect to the anode current collector and cathode current collector, RHODES states in the background section that “[c]urrent collectors are attached to each electrode in order to extract current from the battery.” RHODES at ¶2. RHODES further discloses that in one embodiment, no metal current collectors are in contact with the plurality of anode layers or the plurality of cathode layers. RHODES at ¶7.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have used an anode and cathode current collector for each of the anode and cathode of the various embodiments of RHODES. The motivation for doing so would be to provide a mechanism well-known in the art to extract current from the battery as taught by RHODES.
	Regarding Claim 4, RHODES is relied upon as above with respect to the system of claim 3, and is silent with respect to a polymer shell to encompass the electrospun, textile-like, weaved assembly.  
	It is well-known in the art to provide a container to encompass battery electrode cell assemblies in order to protect the battery cell from the external environment. Well-known container materials include many polymers. The Office takes official notice of this well-known fact.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have provided a polymer shell to encompass the electrospun, textile-like, weaved assembly of RHODES.
	Regarding Claim 5, RHODES further discloses the system of claim 1, wherein the flexible anode comprises a fiber layer meeting the limitations of claim 5 wherein the flexible anode comprises the form of a mat.
	RHODES further discloses the Si material of the anode may be crystalline (¶17-18 discussing prior art Si anode materials that are crystalline). 
	Regarding Claim 7, RHODES further discloses the system of claim 1, wherein the flexible cathode comprises undoped sulfur wires (¶18) and is the form of a mat (as shown by Fig. 5, ¶43, where the electrospun fiber material forms a fibrous layer).  
	Regarding Claim 9, RHODES further discloses a flexible battery device, comprising; a stacked (¶37) configuration, comprising: a flexible anode; a flexible cathode; and a flexible lithium ion conducting membrane (each as discussed above with respect to claim 1 including electrospun Si anode, electrospun S cathode, and electrospun separator soaked with electrolyte) wherein the lithium ion conducting membrane is positioned between the flexible anode and flexible cathode (¶38)
	RHODES does not disclose the lithium ion conducting membrane comprising a gel- polymer electrolyte.  
	XIE discloses gel polymer electrolyte (abstract) that is inherently flexible, comprises a nanostructured filler (abstract, nano-SiO2 dopant), and provides improved stability with respect to liquid electrolytes offering a desirable alternative to liquid electrolyte for high voltage lithium ion battery use (introduction section, ¶3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified RHODES to comprise the electrolyte of XIE resulting in the claimed invention wherein the electrolyte comprises a flexible gel polymer; and a nanostructured filler. The motivation for doing so would have been to provide an electrolyte of improved stability more suitable for high voltage applications as taught by XIE.
	Regarding Claim 10, RHODES further discloses 10. A method of preparing a flexible energy storage system, comprising: electrospinning a material comprising silicon fibers to form a flexible anode; electrospinning a material comprising sulfur wires to form a flexible cathode (each as discussed above with respect to Claims 1 and 9); electrospinning a separator that is soaked with electrolyte to form a flexible textile-like electrolyte layer (¶38-40); and assembling the anode, cathode, and electrolyte to form a textile-like weaved assembly (¶38).
	While RHODES discloses electrospinning the electrolyte layer, RHODES does not disclose a gel electrolyte and accordingly does not disclose electrospinning a polymer-gel to form the flexible electrolyte.
	Modifying RHODES in view of XIE as asserted above with respect to Claim 1 results in the claimed invention wherein the electrolyte layer is formed by electrospinning utilizing the methods of RHODES, wherein the electrolyte material is a polymer gel as taught by XIE.
	Regarding Claim 11, RHODES further discloses the method of claim 10, wherein each of the flexible anode, cathode and electrolyte forms a separate mat or sheet (¶38).  
	Regarding Claim 12, RHODES further discloses the method of claim 11, wherein each separate mat or sheet is comprised of textile-like yarn (electrospun yarn making up each of the anode, cathode, and electrolyte layers, ¶38).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RHODES in view of XIE, further in view of YUSHIN.

	Regarding Claim 6, RHODES and XIE are relied upon as above with respect to the system of claim 5.
	RHODES does not disclose the use of doped silicon fibers wherein the doped silicon fibers comprise a dopant selected from any element other than Group IV of the Periodic Table. 
	YUSHIN discloses a lithium-sulfur secondary battery comprising anode material that comprise high capacity for lithium and sodium ion batteries, the active material comprising doped Si doped with elements such as B, Al, Ga, In, Th, N, p, or other elements. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified RHODES to comprise doped Si as the anode material. The motivation for doing so would have been to provide a material known to provide high capacity and to pair well with high capacity cathodes such as S electrodes as taught by YUSHIN. Furthermore, the mere selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here the selection of doped Si, known in the art to be a suitable active material to pair with sulfur cathodes for lithium and sodium ion batteries, would have been obvious to one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over RHODES in view of XIE, further in view of XU.

	Regarding Claim 8, RHODES and XIE are relied upon as above with respect to the system of claim 7.
	RHODES does not disclose doped sulfur and accordingly does not disclose the doped sulfur wires comprise a dopant selected from any element other than oxygen from Group VI of the Periodic Table as required by Claim 8.
	XU discloses doped sulfur cathode active material comprising a Se dopant meeting the claim language “selected from any element other than oxygen from Group VI of the Periodic Table” (XU at abstract).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified RHODES to comprise Se doped S as the cathode material. The motivation for doing so would have been to provide a material known to provide high capacity as taught by XU (abstract and ¶3). Furthermore, the mere selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Here the selection of Se doped S, known in the art to be a suitable cathode active material for lithium and sodium ion batteries, would have been obvious to one of ordinary skill in the art.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over RHODES in view of XIE, further in view of BEST.

	Regarding Claim 13, RHODES and XIE are relied upon as above with respect to the flexible energy storage system of claim 1.  
	RHODES does not disclose the energy storage system is integrated in a textile-like fabric as required by Claim 13.
	BEST discloses a flexible battery, within a flexible housing, incorporated in a textile-like fabric (abstract, Fig. 1, ¶5).
	Regarding Claim 4, as discussed above in rejection at Section II, it is the Office’s position that a housing comprising a polymer is well known in the battery art.
	Alternatively, BEST discloses a flexible housing for a flexible battery, the housing comprising a polymer shell (¶133, such as urethane, silane, silicon, or other flexible sealant materials) that seals the battery from the environment and stops leaks from within the cell while also permitting flexibility (abstract, ¶133).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have provided a polymer shell to encompass the electrospun, textile-like, weaved assembly of RHODES, as taught by BEST. The motivation for doing so would be to seal the battery from the environment and stop leaks from within the cell while also permitting flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729